Orders of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered October 10, 2006, which, after a hearing, terminated respondent mother’s parental rights based on findings of permanent neglect, and transferred rights of guardianship and custody to petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Respondent failed to preserve her objection to the petitions on jurisdictional grounds, and thus may not raise the issue on appeal (see Matter of Kimberly Vanessa J., 37 AD3d 185 [2007]). In any event, the petitions contain the requisite detail alleging that the agency exercised diligent efforts to strengthen the relationship between respondent and her children before seeking an order of permanent neglect. Even if they did not, petitioner cured any pleading defect by presenting clear and convincing evidence at the hearing that it had indeed exercised such diligent efforts by repeatedly encouraging respondent to seek and complete domestic violence counseling (id.). Concur—Andrias, J.P., Sullivan, Catterson, McGuire and Malone, JJ.